United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1954
                       ___________________________

                                    Taeng Yang

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Michael McNeill; Seth Wilson; Matthew Toupal; City of St. Paul Police Department

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                          Submitted: February 4, 2019
                            Filed: February 7, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
        Taeng Yang appeals after the district court1 dismissed his pro se 42 U.S.C.
§ 1983 complaint as time-barred, denied him leave to amend his complaint on
grounds that the proposed amendments would be futile, and denied his post-judgment
motion for relief under Federal Rule of Civil Procedure 59(e). Upon careful de novo
review, we conclude that the district court did not err in dismissing Yang’s complaint
as time-barred. See Humphrey v. Eureka Gardens Pub. Facility Bd., 891 F.3d 1079,
1081 (8th Cir. 2018) (this court reviews de novo whether statute of limitations bars
claim); see also Wallace v. Kato, 549 U.S. 384, 388–95 & 395 n.4 (2007) (false-arrest
and false-imprisonment claims accrue when plaintiff becomes held pursuant to legal
process). We further conclude that district court properly denied Yang’s motion for
leave to amend his complaint because his proposed amendments would have been
futile. See Silva v. Metro. Life Ins. Co., 762 F.3d 711, 719–20 (8th Cir. 2014)
(district court may properly deny leave to amend complaint when proposed
amendments would be futile; legal conclusions underlying district court’s finding of
futility are reviewed de novo). Finally, we conclude that the district court did not
abuse its discretion in denying Yang’s post-judgment motion. See Miller v. Baker
Implement Co., 439 F.3d 407, 414 (8th Cir. 2006) (standard of review for denial of
Fed. R. Civ. P. 59(e) motion). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-